Citation Nr: 0521319	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  04-33 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
residuals of radical prostatectomy for adenocarcinoma with 
incontinence and sexual dysfunction, to include the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).    


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. A. Saadat
INTRODUCTION

The veteran had active military service from January 1965 to 
December 1966.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision.  The veteran filed a 
notice of disagreement in July 2003, the RO issued a 
statement of the case in June 2004, and the veteran filed a 
timely substantive appeal in August 2004.  This case has been 
advanced on the docket.

When this case was certified on appeal, the sole issue 
concerned a higher initial rating for residuals of radical 
prostatectomy.  Because the veteran has submitted evidence of 
a medical disability, made a claim for the highest possible 
rating, and submitted evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
identify the benefit sought has been satisfied and VA must 
consider whether he is entitled to a TDIU.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12-2001 
(July 6, 2001).  However, as detailed below, this issue 
requires further development and will be REMANDED to the RO 
via the Appeals Management Center in Washington, DC.

In May 2005, a hearing was held in Washington, D.C., before 
the undersigned Veterans Law Judge, who is rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to  38 U.S.C.A. § 7107(c) (West 2002). 


FINDINGS OF FACT

1.  Prior to May 2, 2005, the veteran did not need to change 
absorbent materials more than four times a day.  

2.  Beginning May 2, 2005, the veteran has needed to change 
absorbent materials more than four times a day.  

3.  Since the initial grant of service connection, the 
veteran has complained of sexual dysfunction and has been 
found to have penile deformity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent (for 
the period prior to May 2, 2005) for incontinence as a 
residual of radical prostatectomy for adenocarcinoma have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.14, 4.115a, 4.115b, Diagnostic Code 7528 (2004). 

2.  The criteria for a 60 percent rating (for the period 
beginning May 2, 2005) for incontinence as a residual of 
radical prostatectomy for adenocarcinoma have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 
4.115a, 4.115b, Diagnostic Code 7528 (2004). 

3.  The criteria for a 20 percent rating (since the initial 
grant of service connection) for sexual dysfunction as a 
residual of radical prostatectomy for adenocarcinoma have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.20, 4.115b, Diagnostic Code 7522 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

As detailed below, the Board is denying part of the veteran's 
claim for higher initial rating.  Therefore, a discussion 
about whether VA has fulfilled its duties to assist and 
notify the veteran is warranted.

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in September 2003, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by a June 2004 statement of the case, the RO continued to 
adjudicate the veteran's claim.  

During the course of this appeal, the veteran was also sent a 
development letter in July 2002, a rating decision in August 
2002, and a supplemental statement of the case in November 
2004.  These documents - collectively - listed the evidence 
considered, the legal criteria for determining whether the 
veteran's claim could be granted, and the analysis of the 
facts as applied to those criteria, thereby abundantly 
informing him of the information and evidence necessary to 
substantiate his claim.  Likewise, these documents may be 
understood as communicating to the veteran the need to submit 
any relevant evidence in his possession.  Given this sequence 
reflecting proper VA process and content complying notice as 
required by law, any error in not providing notice prior to 
the rating on appeal is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

During the course of this appeal, the RO obtained VA and 
private medical records, written statements from the veteran 
and his spouse, and the transcript of the May 2005 Board 
hearing.  VA has made a reasonable effort to obtain relevant 
records.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  

The veteran has not undergone a formal VA examination, but 
the severity of the symptoms for which he is seeking 
compensation (incontinence and sexual dysfunction) are most 
accurately represented by clinical records and lay 
statements.  Therefore, remanding for a VA examination would 
not be appropriate.  38 C.F.R. § 3.159(c)(4)(iii).  The 
applicable duties to notify and assist have been 
substantially met by VA and there are no areas in which 
further development may be fruitful.  

II.  Claim for higher initial rating

Disability ratings are determined by applying a schedule of 
ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The veteran underwent a radical prostatectomy in July 1999.  
By an August 2002 rating decision, the RO granted service 
connection for residuals of radical prostatectomy for 
adenocarcinoma of the prostate with incontinence and sexual 
dysfunction, and assigned an initial 20 percent rating, 
effective from March 29, 2002.  The veteran appealed this 
initial rating.  By a November 2004 rating decision, the RO 
increased the rating to 40 percent, effective from March 29, 
2002.  

There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  The 
Board will thus consider entitlement to "staged ratings" 
with regard to the veteran's service-connected disability 
(which is primarily manifested by incontinence and sexual 
dysfunction).

Under Diagnostic Code 7528, a 100 percent rating is warranted 
when the evidence indicates malignant neoplasms of the 
genitourinary system.  A Note to this code section states 
that, if there has been no local reoccurrence or metastasis 
following the cessation of surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure, then the 
disability is to be rated as voiding dysfunction or renal 
dysfunction, whichever is predominant. 38 C.F.R. § 4.115b, 
Diagnostic Code 7528.

Since the July 1999 radical prostatectomy, the veteran's 
prostate cancer appears to have been successfully treated and 
(as noted in a May 2005 VA outpatient record) there is no 
evidence of local reoccurrence.  

With respect to Diagnostic Code 7528, the predominant 
residual following the veteran's July 1999 surgery has been 
voiding dysfunction.  He has not specifically complained of 
any renal dysfunction, and no clinical findings or 
conclusions confirm renal dysfunction.  

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.  The veteran has not reported obstructed 
voiding but has complained of urinary frequency.  However, a 
40 percent rating is the maximum available for that symptom.  
38 C.F.R. § 4.115a.  

For a rating as urine leakage, there must be continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence.  (As noted above, the 
veteran's primary complaint is of urinary incontinence).  A 
rating of 40 percent for urinary incontinence requires the 
wearing of absorbent materials which must be changed 2 to 4 
times per day.  A 60 percent rating requires the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.  38 C.F.R. § 4.115a.  

In a July 2002 letter, a private physician noted that, as of 
about August 2001, the veteran complained of mild stress 
urinary incontinence and wore a small pad.  In a letter 
written subsequently in July 2002, the same physician noted 
that the veteran complained of stress incontinence requiring 
one pad daily.  

At a January 2003 VA outpatient visit, the veteran reported 
worsening urinary incontinence, but no mention was made as to 
the frequency of pad or diaper changing.

In an April 2003 statement, the veteran's spouse wrote that 
the veteran changed his pad at least two to three times a 
day, sometimes more.  He frequently wore diapers because the 
pads often leaked to his pants, but he preferred pads because 
they were not as hot or bulky to wear and did not cause rash.  
He apparently often wet the bed even though he got up at 
least three to four times a night to relieve himself.  This 
left him very tired throughout the day, adversely affecting 
performance at work and home.  He reportedly had to leave 
work, parties, and other gatherings to come home and change 
because of "accidents."  He believed he was no longer a man 
and was embarrassed that his wife had seen him in diapers and 
wet with urine.  He was no longer able to partake in normal 
activities with his 13-year-old stepson such as coaching 
baseball or enjoying amusement parks.   

In a July 2003 statement, the veteran wrote that he changed 
absorbent materials more than two times a day, and that he 
got up frequently (four to five times) every night.  

At an October 2003 VA outpatient visit, the veteran reported 
chronic urinary incontinence, but no mention was made as to 
the frequency of pad or diaper changing.

At a January 2004 VA outpatient visit, the veteran reported 
that he was changing pads three to four times a day.  

During an outpatient visit on May 2, 2005, a VA physician's 
assistant noted that the veteran's chronic urinary 
incontinence seemed worse.  He had tried a Cunningham clamp 
and medication, apparently without relief.  The veteran said 
he could not work because of urinary incontinence.  He had to 
change his pads four to five times a day, minimally.  In an 
addendum to this outpatient notation, the physician's 
assistant indicated that the veteran actually changed diaper 
pads seven to eight times a day minimally and that he had 
severe symptoms. 

During a VA outpatient visit later in May 2005, a VA 
urologist noted that the veteran had incontinence and wore 
seven to eight pads per day.  He assessed the veteran as 
having severe incontinence.   

In a May 2005 letter, the veteran's spouse wrote that the 
veteran changed his pads at least seven to eight times a day 
(sometimes more) and would get up at least four to five times 
a night to relieve himself.   

At his May 2005 Board hearing, the veteran testified that he 
needed to change his absorbent pads seven to eight times a 
day.  He said he needed to carry a diaper bag and in fact he 
brought one to the hearing.  He stated that in his work as a 
copy machine repairman, he would wet himself if straining.  
He had also wet himself when he had guests over for dinner or 
at the grocery store.  The veteran's spouse reiterated the 
severity of his symptoms.       

Since May 2, 2005, the veteran has been noted (including in a 
VA clinical setting) to require the replacement of absorbent 
material more than four times a day.  Before then, he 
appeared to require pad changing no more than four times 
daily.  Thus a 60 percent rating for incontinence as a 
residual of radical prostatectomy for adenocarcinoma is 
warranted for the period beginning May 2, 2005.  A rating in 
excess of 40 percent for incontinence as a residual of 
radical prostatectomy for adenocarcinoma is not warranted for 
the period prior to May 2, 2005.  38 U.S.C.A. § 5107.

There remains the matter of separately compensating the 
veteran's sexual dysfunction as a residual of radical 
prostatectomy for adenocarcinoma.  

There is no specific disability rating for impotence.  There 
is no evidence that the veteran's glans or half or more of 
his penis have been removed, which would warrant 
consideration by analogy under Diagnostic Codes 7520 or 7521, 
respectively.  However, this service-connected residual may 
be rated by analogy (per 38 C.F.R. § 4.20) as penis deformity 
under 38 C.F.R. § 4.115(b), Diagnostic Code 7522.  Under this 
criteria, a maximum 20 percent rating is warranted for penile 
deformity with loss of erectile power.  

In a July 2002 letter, a private physician noted that, as of 
about August 2001, the veteran had had sexual dysfunction and 
had been advised concerning various modalities.  He had been 
given medication, but it was unknown if this had helped.  In 
a letter written subsequently in July 2002, the same 
physician again noted that the veteran complained sexual 
dysfunction.  

At a January 2004 VA outpatient visit, the veteran complained 
of erectile dysfunction and said he had limited success with 
medication, including Viagra.  

During a VA outpatient visit in early May 2005, the veteran 
said that he had chronic erectile dysfunction which stressed 
him.  He had tried Viagra and Muse (apparently without 
relief), and was interested in a penile prosthesis.  

During a VA outpatient visit later in May 2005, a VA 
urologist noted that the veteran had had no erectile function 
and that medical treatment had failed.  Examination revealed 
that his penis was mildly deformed toward the base.  
According to the urologist, this was clearly related to lack 
of use.  The veteran was assessed as having severe erectile 
dysfunction.    

At his May 2005 Board hearing, the veteran said he was unable 
to achieve an erection and that medication had not helped.  
His spouse reiterated the severity of these symptoms.    

Given the veteran's repeated complaints over the years of 
erectile dysfunction and the clinical description of penile 
deformity, the criteria for a 20 percent rating under 
Diagnostic Code 7255 are met, since the initial grant of 
service connection.  38 U.S.C.A. § 5107.

ORDER

For the period prior to May 2, 2005, a rating in excess of 40 
percent for incontinence as a residual of radical 
prostatectomy for adenocarcinoma is denied.

For the period beginning May 2, 2005, a 60 percent rating for 
incontinence as a residual of radical prostatectomy for 
adenocarcinoma is granted. 

An initial, separate, 20 percent rating for sexual 
dysfunction as a residual of radical prostatectomy for 
adenocarcinoma is granted.  



REMAND

The veteran's representative raised a claim for a TDIU at the 
May 2005 Board hearing.  Although the veteran's testimony 
indicated that he was working at that time, a July 2005 
letter from his spouse indicated that he apparently lost his 
job in June 2005.  Additional development is necessary before 
the claim for a TDIU can be adjudicated.

Accordingly, the Board remands this case for the following:

1.  Ask the veteran to have each of his 
former employers, during the 12-month 
period he last worked, complete a VA Form 
21-4192 ("Request for Employment 
Information In Connection With Claim for 
Disability Benefits").  If and when 
completed, associate these forms with the 
claims folder.  

2.  Ask the veteran to submit a completed 
formal application for TDIU benefits, VA 
Form 21-8940 (Veteran's Application for 
Increased Compensation Based on 
Unemployability).  

3.  Contact the veteran and request that 
he provide a list of the names and 
addresses of all private and VA doctors 
and medical care facilities (VAMCs, 
hospitals, HMOs, etc.) who have treated 
him for his service- connected residuals 
of radial prostatectomy since May 2005 
(the last time VA records were associated 
with the claims file).  Provide the 
veteran with release forms and ask that a 
copy be signed and returned for each 
health care provider identified, and 
whose treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records can't be obtained and there is no 
affirmative evidence that they don't 
exist, inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that adjudication of the TDIU claim will 
be continued without these records unless 
he is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  

4.  Arrange for a new examination.  Send 
the claims folder to the examiner for 
complete review of the record prior to 
the examination.  Ensure that the 
examiner conducts any necessary testing 
and addresses the following questions:  

a).  What is the nature and severity 
of the veteran's service-connected 
residuals of radial prostatectomy 
(including incontinence and sexual 
dysfunction)?  

b).  Without taking his age into 
account, is the veteran precluded 
from obtaining or maintaining any 
gainful employment (consistent with 
his education and occupational 
experience) solely due to his 
service-connected residuals of 
radial prostatectomy (including 
incontinence and sexual 
dysfunction)?  

5.  If the examination report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it to the 
examining physician for revision. 

6.  Thereafter, readjudicate the claim 
for a TDIU.  If it remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case which summarizes 
the evidence and discusses all pertinent 
legal authority.  Allow an appropriate 
period for response.  Thereafter, return 
the case to the Board, if in order.  

The veteran may submit additional evidence and argument on 
the matter remanded by the Board.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL E. KILCOYNE	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


